Exhibit 10.3

FIRST INDIANA CORPORATION
2002 STOCK INCENTIVE PLAN

Restricted Stock Agreement

RS NO. 000032

        The Compensation Committee of First Indiana Corporation and its
Subsidiaries (collectively, the “Employers”) hereby awards Restricted Shares of
the Corporation’s Common Stock to Marni McKinney (the “Grantee”) upon the
following terms and conditions:

        1. Reference to Plan. The Restricted Shares awarded by this Agreement
are granted pursuant to the First Indiana Corporation 2002 Stock Incentive Plan
(the “Plan”). A copy of the Plan, as in effect on the Date of Grant, is attached
hereto and incorporated herein by reference. No amendment of the Plan adopted
after the Date of Grant shall apply to the Restricted Shares unless, by its
express provisions, it is effective retroactive to the Date of Grant or some
earlier date. No such retroactive amendment may, without the consent of the
Grantee, adversely affect the rights of the Grantee under this Agreement.

        2. Definitions. For purposes of this Agreement and any amendments
hereto, the terms defined in Article IV of the Plan, when capitalized, shall
have the same meanings as the meanings ascribed to them for purposes of the
Plan, unless a different meaning is set forth herein, or unless a different
meaning is plainly required by the context. For purposes of this Agreement and
any amendments hereto, the following terms, when capitalized, shall have the
following meanings, unless a different meaning is plainly required by the
context:

        “Agreement” means this Restricted Stock Agreement.

        “Bank” means First Indiana Bank, N.A., a wholly-owned Subsidiary of the
Corporation.

        “Common Stock” means shares of the common stock, par value $.01 per
share, of the Corporation.

        “Date of Grant” means December 22, 2004, the date as of which the
Restricted Shares awarded by this Agreement are being awarded.

        “Restricted Period” means the period commencing on the Date of Grant,
and ending on December 22, 2009, or on such earlier date as the Compensation
Committee may determine pursuant to Section 4.

        “Restricted Shares” mean the shares of Common Stock awarded by this
Agreement, including any shares of Common Stock or other securities distributed
in respect thereof, or in substitution therefor, by reason of an adjustment
provided for in Section 8 below.


 

 

--------------------------------------------------------------------------------

        3. Share Award. The Employers hereby award to the Grantee, subject to
the terms and conditions of the Plan, and subject to the terms and conditions
set forth in this Agreement, Five Thousand (5,000) shares of Common Stock.

        4. Restrictions on Transfer. The Restricted Shares will vest at the
expiration of the Restricted Period, subject to the provisions of Sections 5 and
6. Unless and until such time as the restrictions specified in this Agreement no
longer apply, the Grantee may not sell, assign, transfer, pledge or otherwise
encumber the Restricted Shares, except as hereinafter provided. The Compensation
Committee shall have the authority, in its discretion, to waive the provisions
of Sections 5 and 6 and to shorten the Restricted Period as to any or all of the
Restricted Shares and thereby to cause such Restricted Shares to vest at an
earlier date, whenever the Compensation Committee may determine that such action
is appropriate by reason of changes in applicable tax or other laws or by reason
of other changes and circumstances occurring after the Date of Grant.

        5. Forfeiture Upon Interruption or Termination of Continuous Status. If
the Grantee’s Continuous Status is interrupted or terminated prior to the close
of the Restricted Period, the Restricted Shares shall be forfeited and
cancelled; provided, however, that the provisions of this section shall not be
deemed to limit the authority of the Committee to declare the Restricted Shares
fully vested notwithstanding such interruption or termination; provided further,
that if the Grantee’s Continuous Status is terminated by the Bank without Cause
(as defined in Plan Section 4.3) at any time during the Restricted Period, the
Restricted Shares shall be deemed to have become fully vested upon such
termination and no longer shall be subject to forfeiture.

        6. Certificates for Restricted Shares. The Corporation shall issue one
or more certificates in respect of the Restricted Shares in the name of the
Grantee and shall hold such certificate or certificates on deposit for the
account of the Grantee until the expiration of the Restricted Period and in
accordance with the Plan. Each such certificate shall bear the following legend:

  The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the First Indiana Corporation 2002 Stock Incentive Plan (“Plan”) and an
Agreement entered into between the registered owner and First Indiana
Corporation. Copies of the Plan and the Agreement are on file in the office of
the Secretary of First Indiana Corporation, 135 North Pennsylvania Street, Suite
2800, Indianapolis, Indiana 46204.


Upon execution of this Agreement, the Grantee shall execute a stock power
endorsed in blank and promptly deliver such stock power to the Corporation.

        7. Grantee’s Rights as Stockholder; Voting; Dividends. Except as
otherwise provided herein, the Grantee, as owner of the Restricted Shares, shall
have all the rights of a stockholder, including, but not limited to, the right
to receive all cash dividends paid on the Restricted Shares and the right to
vote the Restricted Shares.


 

  -2-

--------------------------------------------------------------------------------

        8. Adjustments for Changes in Capitalization of the Corporation. In the
event of any change in the outstanding shares of Common Stock subsequent to the
Date of Grant by reason of any reorganization, recapitalization, stock split,
stock dividend, combination or exchange of shares, merger, consolidation, or any
change in the corporate structure of the Corporation or in the shares of Common
Stock, the number and class of Restricted Shares covered by this Agreement shall
be appropriately adjusted. Any shares of Common Stock or other securities
distributed in respect of the Restricted Shares as a result of any of the
foregoing shall be held by the Corporation on deposit for the account of the
Grantee until the expiration of the Restricted Period and shall be subject to
the forfeiture and other provisions of this Agreement to the same extent and in
the same manner as the previously issued Restricted Shares in respect of which
they were distributed.

        9. Effect of Change of Control. The Change of Control Provisions set
forth in the Plan shall apply to and control this Agreement.

        10. Delivery and Registration of Shares of Common Stock. The
Corporation’s obligation to deliver shares of Common Stock hereunder shall, if
the Compensation Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Grantee or any other person
to whom such shares are to be delivered, in such form as the Compensation
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other federal,
State or local securities legislation. In requesting any such representation, it
may be provided that such representation requirement shall become inoperative
upon a registration of such shares or other action eliminating the necessity of
such representation under such Securities Act or other securities legislation.
The Corporation shall not be required to deliver any shares under this Agreement
prior to (i) the admission of such shares to listing on any stock exchange on
which the shares of Common Stock may then be listed, and (ii) the completion of
such registration or other qualification of such shares under any state or
federal law, rule or regulation, as the Compensation Committee shall determine
to be necessary or advisable.

        11. Withholding Tax. Upon vesting of the Restricted Shares (or at such
earlier time as an election is made by the Grantee under Section 83(b) of the
Internal Revenue Code of 1986, as amended, or any successor provision thereto,
to include the value of the Restricted Shares in taxable income), the Grantee’s
Employer shall have the right to require the Grantee or other person receiving
the Restricted Shares to pay such Employer the amount of any taxes which it is
required to withhold with respect to the Restricted Shares or, in lieu thereof,
to retain, or sell without notice, a sufficient number of the Restricted Shares
to cover the amount required to be withheld. The Corporation shall have the
right to deduct from all dividends paid on the Restricted Shares the amount of
any taxes which the Employers are required to withhold with respect to such
dividend payments.

        12. Notices. Any notices provided for in this Agreement or the Plan
shall be given in writing. Notices to the Employers shall be delivered to the
President of the Corporation at the main office of the Corporation, and shall be
deemed effectively given when so delivered. Notices to the Grantee shall be
mailed and shall be deemed effectively given five days after deposit in the
United


 

  -3-

--------------------------------------------------------------------------------

States mail, postage prepaid, addressed to the Grantee at the last address
provided by the Grantee to the Corporation.

        13. Plan and Plan Interpretations as Controlling. The Restricted Shares
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan which is controlling. All determinations and
interpretations of the Compensation Committee shall be binding and conclusive
upon the Grantee or his legal representatives with regard to any question
arising hereunder or under the Plan.

        14. Award Not a Service Contract. This Award is not an employment or
service contract, and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation on the Grantee’s part to continue in the service
of the Corporation or any Subsidiary, or on the part of the Corporation or any
Subsidiary to continue the Grantee in its service.

        15. Grantee Acceptance. The Grantee shall signify his acceptance of the
terms and conditions of this Agreement by signing on the space provided below
and returning a signed copy hereof to the Corporation.

[The remainder of this page is intentionally left blank.]


 

  -4-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of December 22, 2004.

  FIRST INDIANA CORPORATION


  By:


--------------------------------------------------------------------------------

Robert H. Warrington, President


           “Corporation”


  FIRST INDIANA BANK, N.A.


  By:


--------------------------------------------------------------------------------

Robert H. Warrington,
President and CEO


           “Bank”


  ACCEPTED:


  MARNI MCKINNEY


 

--------------------------------------------------------------------------------

Marni McKinney


 

--------------------------------------------------------------------------------

(Street Address)


 

--------------------------------------------------------------------------------

(City, State & Zip Code)


           “Grantee”


 

  -5-

--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

        FOR VALUE RECEIVED, the undersigned does hereby sell, assign and
transfer to First Indiana Corporation, ____________ shares of the common stock
of First Indiana Corporation represented by Certificate Nos. _____________
(including additional shares of such common stock distributed as dividends in
respect of such shares or any such additional shares) now or hereafter standing
in the name of the undersigned on the books of said Corporation.

        The undersigned hereby irrevocably constitutes and appoints National
City Bank to transfer the said shares on the books of said Corporation, with
full power of substitution in the premises.

        Dated: ___________________

 

--------------------------------------------------------------------------------

Marni McKinney
